Undercofler, Presiding Justice.
In this divorce case, the wife filed for a divorce on adultery and cruel treatment grounds. The husband counterclaimed for a divorce on the irretrievably broken ground and moved for a summary judgment. Both parties filed affidavits, but the trial court granted the husband’s motion and the wife appeals. We affirm.
The wife relies on our recent case of Dickson v. Dickson, 238 Ga. 672 (235 SE2d 479) (1977), where we stated that when an affidavit is filed by the party opposing summary judgment expressing the opinion that the marriage is not irretrievably broken and that genuine prospects for reconciliation exist, a summary judgment should be denied. The wife has overlooked, however, the *449fact that Dickson also makes clear that where both parties request a divorce in their pleadings, summary judgment (or a judgment on the pleadings) should be granted. This, in fact, was the situation in the Dickson case itself. Therefore, on the authority of Dickson, the trial court properly granted the husband’s motion for summary judgment of divorce. Accord, Adams v. Adams, 238 Ga. 326 (232 SE2d 919) (1977).
Submitted July 12, 1977
Decided September 6, 1977.
Joseph B. Bergen, for appellant.
John Wright Jones, for appellee.

Judgment affirmed.


All the Justices concur.